Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Claim Status
	Claims 11-20 are pending.
	Claims 11 and 14 are amended by Examiner’s amendment below.
	Claims 11-20 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Janet Embretson on 10/13/2021.
Please amend the claims with respect to the claim set filed on 10/06/2021.
11. (Currently Amended) A method for manufacturing non-natural, transgenic seed that can be used to produce a crop of transgenic plants with an enhanced trait resulting from expression of recombinant DNA in a plant nucleus, wherein said method for manufacturing said transgenic seed comprising: 
(a) screening a population of plants for said enhanced trait and said recombinant DNA, wherein individual plants in said population can exhibit said trait at a level less than, late stage growth and increased yield, 
(b) selecting from said population one or more plants that exhibit said trait at a level greater than the level that said trait is exhibited in control plants, and 
(c) collecting seeds from selected plant selected from step b, wherein the plant cell nucleus comprises stably integrated, recombinant DNA comprising a promoter that is functional in said plant cell and that is operably linked to a protein coding DNA encoding a protein having at least [[90%]] 95% amino acid sequence identity to SEQ ID NO:1261.  

14. (Currently Amended) A method of producing hybrid corn seed comprising: 
(a) acquiring hybrid corn seed from a herbicide tolerant corn plant which also has stably- integrated, recombinant DNA in a plant nucleus; 
(b) producing corn plants from said hybrid corn seed, wherein a fraction of the plants produced from said hybrid corn seed is homozygous for said recombinant DNA, a fraction of the plants produced from said hybrid corn seed is hemizygous for said recombinant DNA, and a fraction of the plants produced from said hybrid corn seed has none of said recombinant DNA; 
(c) selecting corn plants which are homozygous and hemizygous for said recombinant DNA by treating with an herbicide; 

(e) repeating steps (c) and (d) at least once to produce an inbred corn line; and 
(f) crossing said inbred corn line with a second corn line to produce hybrid seed, wherein the plant cell nucleus comprises stably integrated, recombinant DNA comprising a promoter that is functional in said plant cell and that is operably linked to a protein coding DNA encoding a protein having at least [[90%]] 95% amino acid sequence identity to SEQ ID NO: 1261, and wherein the herbicide tolerant corn plant is selected to have an enhanced trait relative to control plants which do not contain the recombinant DNA, wherein said enhanced trait is selected from the group of enhanced traits consisting of enhanced late stage growth and increased yield.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims all require the appreciation that polypeptides with at least 95% identity to SEQ ID NO:1261 are able to confer enhanced late stage growth or increased yield to a plant. There is no teaching in the prior art that SEQ ID NO:1261 has such a function. As such, claims 11-20 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663